Citation Nr: 1509938	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  07-37 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (exclusive of a period of temporary total rating from October 14, 2007 to November 30, 2007).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1963 to June 1967, and in the U.S. Air Force from October 1972 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO granted service connection for PTSD and assigned a 50 percent evaluation, effective August 9, 2005.

In May 2008, while the appeal to the Board was pending, the RO in San Diego, California, granted a temporary total rating based on a period of hospitalization for PTSD, pursuant to 38 C.F.R. § 4.29, effective October 14, 2007 to November 30, 2007.  Thereafter, in September 2008, the Denver RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran continued to pursue a higher rating for PTSD.

In April 2010, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge (AVLJ) of the Board.  A transcript of that hearing has been associated with the claims file.   

In February 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

In April 2013, the Board informed the Veteran that the AVLJ who conducted the hearing in April 2010 was no longer employed by the Board, and asked him if he wanted to attend another hearing.  By response received later that same month, the Veteran indicated that he did not wish to have another hearing.

In July 2013, the Board remanded the case for further development.  The case has now been returned for further appellate review. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board notes that the AOJ has complied substantially with the directives of the July 2013 remand, pursuant to which the AOJ obtained and associated with the record the Veteran's VA treatment records dating since September 2009.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

However, the Board's review of the record reveals that additional development must be accomplished in order to ensure that the record is complete prior to the adjudication of the Veteran's claim.  To that end, the Board finds that VA treatment records dating from October 2006 to November 2007, including records dating from mid October 2007 to early November 2007 documenting the Veteran's admission to and participation in a VA PTSD residential rehabilitation program, are missing from the record.  Although the record details the AOJ's efforts in securing VA treatment records dating prior to October 2006 and subsequent to November 2007, there is no indication that even a search for VA treatment records from October 2006 to November 2007 has been made.  See, e.g., December 2007 Statement of the Case, May 2008 Rating Decision.  Consequently, remand is necessary to obtain and associate with the record the missing VA treatment records.  Additionally, while on remand, due to the passage of time, VA treatment records from August 2013 to the present should also be procured.

Accordingly, the case is REMANDED for the following action:

1.   Take action to ensure that all relevant records of the Veteran's VA treatment from October 2006 to November 2007 and also from August 2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The additional evidence obtained, if any, should be associated with the claims file.

2.  After completing the above, and any other development as may be indicated by information received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




